Order entered March 15, 2019




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                     No. 05-19-00067-CV

    CONVERGENCE AVIATION, INC. AND CONVERGENCE AVIATION, LTD.,
                            Appellants

                                              V.

                            ONALA AVIATION, LLC, Appellee

                      On Appeal from the 68th Judicial District Court
                                  Dallas County, Texas
                           Trial Court Cause No. DC-16-06541

                                          ORDER
       Before the Court is appellants’ agreed motion for extension of time to file their opening

brief. We GRANT the motion. Appellants’ opening brief shall be filed by April 17, 2019.


                                                     /s/   BILL WHITEHILL
                                                           JUSTICE